944 F.2d 905
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Leroy CARNEY, Defendant-Appellant.
No. 91-5850.
United States Court of Appeals, Sixth Circuit.
Sept. 23, 1991.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Defendant appeals from an order denying his motion for judgment of acquittal or for a new trial following a jury verdict of guilty.   However, the notice of appeal was filed prior to the imposition of defendant's sentence.


2
The final, appealable order in a criminal action is the judgment of sentencing.   United States v. Bratcher, 833 F.2d 69, 71 (6th Cir.1987), cert. denied, 484 U.S. 1030 (1988).   A notice of appeal filed prior to sentencing is premature.   In response to the court's show cause order, defendant has conceded that the appeal is premature.


3
It therefore is ORDERED that this appeal is sua sponte dismissed for lack of jurisdiction without prejudice to any rights defendant may have to appeal from the final judgment in this action.